Citation Nr: 1456887	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss, to include as secondary to the Veteran's service-connected post-concussive headaches, with adjustment disorder, mixed anxiety and depressed mood, and cognitive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing with the undersigned in March 2014.  A transcript is of record.

In April 2014, the Veteran's claim was remanded for an addendum opinion regarding his bilateral hearing loss, which has been associated with the Veteran's claim file.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran submitted a statement in October 2014 in response to the Supplemental Statement of the Case issued the same month, and no waiver from the Veteran was received.  However, the evidence is essentially redundant of statements raised in earlier testimony before the Board.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.
 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's hearing loss is not causally or etiologically related to his period of active service; the Veteran's hearing loss symptoms were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.  Moreover, the Veteran's bilateral hearing loss has not been shown to be caused or aggravated by his service-connected post-concussive headaches, with adjustment disorder, mixed anxiety and depressed mood, and cognitive disorder.
CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current hearing loss is related to an in-service injury in 1995 in which he was hit in the head with part of a fire extinguisher that had fallen to the ground.  He has also asserted that he has had continuous symptoms since service and that his hearing loss is secondary to his service-connected post-concussive headaches, with adjustment disorder, mixed anxiety and depressed mood, and cognitive disorder.  

Initially, the Board notes that the audiograms of record only support a current hearing loss disability in the right ear for VA compensation purposes.  See 38 C.F.R. § 3.385.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also can be established through application of statutory presumptions, including for chronic diseases, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system.  See M21-1MR III.iv.4.B.12.a.   

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Moreover, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records confirm that he was injured after part of a fire extinguisher hit him in the head.  An August 1995 emergency room record shows the Veteran complained of headaches, lightheadedness, and dizziness after the incident.  Approximately ten days later, the Veteran reported persistent headaches, but treatment records specifically indicate that the Veteran's symptoms did not include hearing loss.  Throughout September and October of 1995, the Veteran received follow-up care for his injury, with treatment notes focusing on persistent headaches.  In short, there were no complaints of hearing loss at the time of the head injury or during the remainder of the Veteran's active service.  

Post-service treatment records include an August 2009 VA audiology consultation in which the Veteran reported bilateral tinnitus but denied "any noticeable hearing loss."  However, testing showed mild sensorineural hearing loss and the Veteran was provided hearing aids by VA.  In September 2009, a VA traumatic brain injury (TBI) consultation resulted in a diagnosis of a TBI with "persistent headaches, tinnitus, episodic dizziness, r/o Meniere's Dis, vertigo."  In other words, the evaluation did not show hearing loss as a result of the in-service TBI.  Indeed, while the Veteran consistently reported a ringing in his ears since the 1995 incident throughout VA treatment records, he did not report hearing loss.  

A VA audio examination was provided in November 2009, but the examiner indicated that test results were unreliable.  Consequently, another VA examination was provided in September 2011 in which test results showed hearing loss in the Veteran's right ear only for VA compensation purposes.  The examiner concluded that the Veteran's hearing loss was less likely as not caused by or a result of military service, to include any head injury.  The examiner explained that the Veteran's hearing was normal without significant shifts during service.  The examiner also stated that the Veteran's pure tone threshold were better because his speech recognition scores were better than his lowest threshold and examination showed normal outer hair cell function across all frequencies.  

An addendum opinion was obtained in August 2014.  After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's hearing loss was caused or aggravated by his service-connected post-concussive headaches, with adjustment disorder, mixed anxiety and depressed mood, and cognitive disorder.  The examiner explained that the Veteran's hearing was "consistently very normal" during audiometric testing during and shortly following active military service without evidence of any significant auditory thresholds shift during military service and without evidence of any acoustic trauma as reflected by additional examinations or placement on light duty status.  The examiner also noted the Veteran did not identify hearing loss during TBI evaluation.  Providing further evidence against delayed-onset hearing loss, the examiner referred to an Institute of Medicine report stating that "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  

The Board acknowledges the Veteran's assertion that he has hearing loss as a result of active service, especially in light of an in-service head injury.  Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Unfortunately, the evidence simply does not show entitlement for service connection for bilateral hearing loss is warranted on a direct or secondary basis.  The September 2011 and August 2014 VA examiners found that the Veteran's hearing loss was less likely than not caused or aggravated by his active service.  The examiners based the aforementioned conclusions on a review of the claims file as well as a review of the Veteran's documented and reported history, which included the Veteran's testimony regarding in-service noise exposure and all evidence related to his in-service head injury.  The examiners provided conclusions with supportive rationales, and the September 2011 and August 2014 VA medical opinions are therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the first evidence of hearing loss complaints appear in 2009, approximately fifteen years after separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Lastly, the evidence does not show that the Veteran's hearing loss manifested to a compensable degree within one year of separation, or that it has been continuous since service separation.  As noted, the Veteran first reported hearing loss symptoms in 2009.  Prior to that time, the Veteran denied hearing loss, to include while seeking emergency treatment during service and in subsequent VA treatment for audiometric and TBI evaluations.  In short, the Veteran's testimony that he has had hearing loss since service is outweighed by other evidence of record.  

Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for hearing loss, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations and opinions.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Veteran's November 2009 examination resulted in unreliable audiometric testing.  However, another VA examination was provided in September 2011, and a subsequent opinion was obtained in August 2014 to ensure adequate consideration of the Veteran's claim.  The examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, a VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2014 hearing, the Veteran was assisted by a representative.  Both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms, resulting impairment, and the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for hearing loss, to include as secondary to the Veteran's service-connected post-concussive headaches, with adjustment disorder, mixed anxiety and depressed mood, and cognitive disorder.



____________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


